Citation Nr: 0018531	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for hypertension.

In the February 1998 rating decision, the RO also denied a 
claim of entitlement to service connection for a sinus 
condition.  The veteran subsequently perfected a timely 
appeal regarding that decision.  Thereafter, in April 1999, 
the RO granted the veteran's claim of entitlement to service 
connection for allergic rhinitis/sinusitis and assigned a non 
compensable evaluation.  To the Board's knowledge, the 
veteran has not expressed disagreement with the effective 
date or disability rating assigned.  See 38 U.S.C.A. 7105 
(West 1991); 38 C.F.R. 20.200, 20.201, 20.202, 20.302 (1999).  
As the veteran has not initiated an appeal regarding this 
decision, the Board finds that the RO's April 1999 decision 
represented a full grant of the benefit sought.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 
F.3d 1030 (1997).  Therefore, the Board concludes that the 
issue of entitlement to service connection for a sinus 
condition is no longer before the Board on appeal.


FINDING OF FACT

There is no evidence that the veteran's currently diagnosed 
hypertension was incurred in or aggravated by service and no 
competent medical evidence of a nexus between his 
hypertension and service.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for certain chronic 
disabilities, including hypertension, if shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Well-grounded claims

The threshold question regarding this issue is whether the 
veteran's claim for service connection is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court determined that a well-grounded claim consists of 
(1) a medical diagnosis of a current disability, (2) lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and (3) competent medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  

Factual Background

Upon enlistment into service in July 1973, the veteran 
reported no history of high blood pressure.  An examiner 
noted the veteran's blood pressure at 138/80 when sitting.  
Subsequent service medical records are negative for any 
treatment or diagnoses of hypertension.

The record reflects that the veteran received numerous blood 
pressure readings throughout his service.  During a 
reenlistment examination in April 1976, his blood pressure 
was noted to be 124/80 when sitting and 130/86 when 
recumbent.  During a physical examination in March 1981, his 
blood pressure was found to be 110/70.  In September 1981, it 
was found to be 128/62.  In a February 1982 examination, his 
blood pressure was found to 112/86 when sitting.  In March 
1986 it was noted to be 132/88, and, in July 1987, it was 
found to be 130/80 on one occasion and 140/90 on another.  
During physical examinations conducted in July 1989 and 
November 1991, his blood pressure was noted to be 140/100 and 
126/84, respectively.  In a retirement physical conducted in 
April 1993, an examiner noted the veteran's blood pressure to 
be 120/80.

In August 1997, the veteran filed a claim of entitlement to 
service connection for "hypertension 11/93".  During a VA 
physical examination conducted in November 1997, the veteran 
reported that his blood pressure was found to be 160/95 while 
he was in the Navy.  Upon examination, the VA examiner noted 
his blood pressure to be 120/60 in his right arm and 120/80 
in his left arm.  The veteran indicated that his blood 
pressure in his left arm was always slightly higher than in 
his right.  A diagnosis of hypertension was noted.

In the February 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  In a Notice of Disagreement submitted in July 
1998, the veteran asserted that his blood pressure reading 
was "borderline" upon retirement and that he should be 
granted the benefit of the doubt in his claim.

In February 1999, the veteran submitted private medical 
records from Kaiser Permanente dated between August 1994 and 
March 1998.  During several physical examinations conducted 
in August 1994, the veteran's blood pressure was found to be 
143/84, 146/87, and 143/87.  The earliest notation regarding 
treatment for hypertension is a March 1997 emergency room 
report, in which a physician noted that the veteran had 
recently been started on Zestril for treatment of his 
hypertension.

In October 1999, the veteran was provided with a personal 
hearing at the RO.  The veteran's accredited representative 
testified that the veteran had two confirmed elevated blood 
pressure readings during service, 140/90 in July 1987 and 
140/100 in July 1989.  She asserted that these readings 
represented the beginning of the veteran's hypertension.  The 
veteran indicated that he was first told he had hypertension 
in October 1993, when he was provided with an employment 
physical by Kaiser Permanente.  Upon questioning by the 
hearing officer, the veteran testified that he would obtain 
the records of this exam and submit them in support of his 
claim.  The veteran stated that the only medical treatment he 
received since his discharge from service had been at Kaiser 
Permanente.  Before closing the hearing, the hearing officer 
advised the veteran to either submit any records that would 
show that he was diagnosed with hypertension within one year 
of his discharge from service, or to submit a medical opinion 
demonstrating that his hypertension was related to any of his 
in-service readings.

There has been no additional evidence submitted since the 
veteran's October 1999 personal hearing.


Analysis

As noted above, in order for a claim of entitlement to 
service connection to be well grounded, there must be (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza, 7 Vet. App. at 506.

With respect to the first element of Caluza, the Board finds 
that the veteran has submitted competent medical evidence of 
a current diagnosis of hypertension.  This evidence is in the 
form of private treatment records from Kaiser Permanente, 
which show that he has been receiving treatment for 
hypertension from that facility since March 1997.

However, the Board further finds that he has not met either 
the second or third elements of Caluza because he has 
submitted no evidence of the incurrence or aggravation of his 
disease in service and no competent medical evidence of a 
nexus between his current diagnosis of hypertension and his 
service.  

The Board wishes to make it clear than an isolated elevated 
blood pressure reading is not tantamount to a diagnosis of 
hypertension.  See Corpuz v. Brown, 4 Vet. App. 110, 114 
(Kramer, J., concurring).

As noted above, the veteran's service medical records are 
negative for any diagnosis or treatment of hypertension in 
service.  Although the veteran had two elevated blood 
pressure readings in July 1987 and July 1989, there is no 
indication whatsoever in his service medical records that he 
was treated for hypertension at any time during service.  The 
record reflects numerous blood pressure readings during 
service that were within normal limits, including a reading 
of 120/80 that was taken during his retirement physical.  

Moreover, there is no medical evidence of record which stands 
for the proposition that the veteran's currently-diagnosed 
hypertension had its inception during service or is otherwise 
related to his service.  The RO hearing officer specifically 
informed the veteran that such evidence was necessary and 
invited him to obtain such a medical opinion [hearing 
transcript, page 6] but he did not do so.

The veteran has indicated that it is his belief that his 
current hypertension is related to his elevated blood 
pressure readings in service.  However, the veteran has 
submitted no competent medical evidence demonstrating a nexus 
between his hypertension and these readings.  The record does 
not show that the veteran possesses the requisite medical 
knowledge, skill, experience, training, or education in order 
for such statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App 91, 93 (1993). Thus, the veteran's opinion 
as to the relationship between his hypertension and his in-
service readings is not sufficient to well-ground the claim.

The veteran has also contended that he was first diagnosed 
with hypertension in October 1993, within one month of his 
retirement from service.  However, although the veteran was 
specifically advised to do so, he has submitted no competent 
medical evidence whatsoever that would indicate that he was 
diagnosed with hypertension at any time within one year of 
his retirement from service.  The private treatment records 
that are of record reveal the earliest indication that the 
veteran was receiving treatment for hypertension to have been 
in March 1997.  

The Board notes that in August 1994, within one year of his 
discharge from service, the veteran's blood pressure was 
found to be 143/84, 146/87, and 143/87.  The Board has 
considered whether the veteran may be afforded the 
presumption of service connection under 38 C.F.R. §§ 3.307 
and 3.309 based upon these readings.  However, in order for 
the veteran's hypertension to be considered manifested to a 
compensable degree, 38 C.F.R. § 4.104, Diagnostic Code 7101 
requires that the evidence show diastolic pressure of 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  None of the veteran's 
blood pressure readings either during service or within one 
year of discharge from service show a systolic pressure of 
160 or more.  Similarly, the only blood pressure reading 
showing a diastolic pressure of 100 or more was the one 
obtained in July 1989.  None of the other readings taken 
either during service or within one year of discharge from 
service reveal a diastolic pressure of 100 or more.  
Accordingly, the Board finds that a well-grounded claim of 
entitlement to service connection on a presumptive basis is 
not warranted.

The Board also notes that the "medical history" section of 
the November 1997 VA examination report described the 
veteran's blood pressure readings in service as 
"borderline".  That statement appears to be a verbatim 
transcription of the history provided by the veteran.  As the 
Court has noted, "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  LeShore v. Brown, 8 
Vet. App. 406, 410 (1995).  In this case, no competent 
medical examiner of record has specifically found that the 
veteran's claimed hypertension is related to his in-service 
readings, and there is no competent medical evidence showing 
that his hypertension manifested to a compensable degree 
either during service or within one year of discharge from 
service.

The Board is of course aware that demonstration of continuity 
of symptomatology of a claimed chronic disability may serve 
to obviate the need for medical nexus evidence.  See 38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
However, as discussed in detail above, the evidence in this 
case demonstrates that the veteran had only two elevated 
blood pressure readings during service, and that it was not 
until almost four years after service that the veteran was 
first diagnosed with hypertension.  Thus, there is no 
evidence of continuity of symptomatology between service and 
the initial diagnosis of hypertension.  Moreover, there must 
still be competent medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology.  See Voerth v. West, 13 
Vet. App. 117, 120 (1999).  Such evidence is lacking in this 
case.

In summary, the Board finds that the veteran has submitted no 
evidence of the incurrence or aggravation of hypertension in 
service and no competent medical evidence of a nexus between 
his current diagnosis and any disease or injury in service.  
The Board further finds that there is also no evidence that 
the veteran's hypertension became manifested to a degree of 
10 percent within one year of his retirement from service.  
Thus, the Board is of the opinion that he has failed to 
present evidence of a well-grounded claim of entitlement to 
service connection for hypertension.  The benefit sought on 
appeal is accordingly denied.

Additional matters

The Board notes that the veteran has contended that he should 
be provided with the benefit of the doubt in the adjudication 
of his claim.  However, the "benefit-of-the-doubt" rule 
applies only in cases where there exists an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter.  In such case, the veteran shall prevail upon the 
issue in question.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990); 38 U.S.C. 5107(b); 38 C.F.R. 3.102 (1999).  
Because the Board has found that the veteran's claim is not 
well grounded, the "benefit-of-the-doubt" rule has no 
application to his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of these claims on a ground different from that of 
the RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim is well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.

When a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, the VA may be obligated to advise the veteran of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has previously advised the veteran of the 
evidence needed to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claim of entitlement to service connection 
for hypertension plausible.  The record reflects that veteran 
was specifically advised that he should submit either 
competent medical evidence of a nexus between his claimed 
hypertension and service, or competent medical evidence 
showing that his hypertension manifested to a compensable 
degree within one year of his retirement from service.  The 
veteran has failed to submit such evidence.  This decision 
serves to again inform the veteran of the kind of evidence 
that would be needed to make his claim well grounded.


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
hypertension is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

